Name: 74/358/EEC: Commission Decision of 13 June 1974 exempting Ireland from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1974-07-19

 Avis juridique important|31974D035874/358/EEC: Commission Decision of 13 June 1974 exempting Ireland from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (Only the English text is authentic) Official Journal L 196 , 19/07/1974 P. 0015 - 0015COMMISSION DECISION of 13 June 1974 exempting Ireland from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (Only the English text is authentic) (74/358/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 (1) on the marketing of vegetable seed, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 42 (a) and (b) thereof; Having regard to the request made by Ireland; Whereas chervil, asparagus, spinach beet, chard, water melon, fennel and scorzonera or black salsify seed have no significance for Ireland although they are produced or at least marketed there in insignificant quantities ; whereas the Directive makes it possible to grant exemption for the species concerned, and at the same time does not lay down any particular requirements; Whereas, moreover, kohlrabi and corn-salad or lamb's lettuce are not normally cultivated in Ireland ; whereas the seeds of these species are not propagated or marketed there; Whereas these conditions have held for sometime, it is appropriate to exempt Ireland from applying the provisions of the Directive to these latter species also; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Ireland is exempted from applying the Council Directive of 29 September 1970 on the marketing of vegetable seed, with the exception of the provisions of Article 16 (1) and of Article 30 (1), to the species listed below: (a) Anthriscus cerefolium (L.) Hoffm. - chervil. (b) Asparagus officinalis L. - asparagus. (c) Beta vulgaris L. var. cycla (L.) Ulrich - spinach beet, chard. (d) Brassica oleracea L. var. gongylodes L. - kohlrabi. (e) Citrullus vulgaris L. - water melon. (f) Foeniculum vulgare P. Mill. - fennel. (g) Scorzonera hispanica L. - scorzonera or black salsify. (h) Valerianella locusta (L.) Betcke (V. olitoria Polt.) - corn-salad or lamb's lettuce. Article 2 This Decision is addressed to Ireland. Done at Brussels, 13 June 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 225, 12.10.1970, p. 7. (2)OJ No L 356, 27.12.1973, p. 79